Citation Nr: 1032662	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-31 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of an intertrochanteric fracture of the right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to January 
1946. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a noncompensable rating for residuals of 
an intertrochanteric fracture of the right hip.  

In October 2009, the Board remanded the claim for further 
development.  The Board also remanded claims for service 
connection for a low back and bilateral knee disorders.  

In April 2010, the RO granted service connection for a low back 
and bilateral knee disorders.  Therefore, those issues are no 
longer on appeal.  The RO also granted an initial rating of 10 
percent for residuals of the right hip fracture, effective the 
date of service connection.  The rating for the right hip is now 
before the Board for adjudication.


FINDING OF FACT

The Veteran's residuals of an intertrochanteric fracture of the 
right hip are manifested by discomfort and stiffness.  Range of 
motion is greater than 45 degrees flexion, five degrees 
extension, and 10 degrees abduction with the ability to cross 
legs and with external rotation greater than 15 degrees.  The 
Veteran walks with an antalgic gait and has difficulty walking 
distances and up stairs.  There is no X-ray evidence of 
degenerative arthritis.  There were no indications of hip 
impairment such as ankylosis, nonunion, malunion, flail joint, or 
residual fracture.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent have 
not been met for the entire period covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5251-53 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Upon receipt of an application for a service-connection claim, VA 
must also review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained a medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy aircraft mechanic.  He contends 
that his right hip disability is more severe than is contemplated 
by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Traumatic and degenerative arthritis, confirmed by X-ray, will be 
rated on the basis of limitation of motion. When limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint affected by the limitation of 
motion.  Any limitation of motion must be confirmed by findings 
such as swelling muscle spasm, or satisfactory evidence of 
painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of the thigh warrants a 10 percent rating 
if flexion is limited to 45 degrees, a 20 percent rating if 
limited to 30 degrees, a 30 percent rating if limited to 20 
degrees, and a 40 percent rating if limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  Limitation of extension of 
the thigh warrants a 10 percent rating if extension is limited to 
5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation 
of rotation of the thigh with an inability to toe-out more than 
15 degrees on the affected leg warrants a 10 percent rating.  A 
10 percent rating is also assigned for limitation of adduction of 
the thigh with an inability to cross legs.  A 20 percent rating 
is warranted for limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic code 5253.  
The normal range of motion for VA purposes is 125 degrees hip 
flexion and 45 degrees abduction.  38 C.F.R. § 4.71, Plate II 
(2009).

Service treatment records showed that the Veteran sustained an 
abrasion, contusion, and fracture fissures of the right 
trochanter in a fall from an aircraft wing in January 1944.   The 
attending physician noted that the fragments were in good 
position and the hip was immobilized in a cast.  In April 1944, 
the physician noted that there was good union of the fractures 
and that the status of the right leg was normal.  The Veteran 
returned to full duty and completed his enlistment including 
duties overseas in the Asia-Pacific Theater of Operations.  A 
military physician noted no abnormalities of the extremities on a 
January 1946 discharge physical examination.  

In 1992, a private physician treated the Veteran for right leg 
pain.  However, the diagnosis was radiculopathy related to a 
herniated lumbar disc.  The Veteran received chiropractic 
treatment from 2000 to 2002 for symptoms that included right leg 
pain associated with a lumbar spine disorder.  During this period 
of time, the Veteran also received treatment for degenerative 
joint disease of the bilateral knees including a total left knee 
replacement.  

In April 2006, a VA physician noted a review of the service 
treatment records and accurately summarized the right hip 
fracture and treatment provided in 1944.  The physician noted the 
Veteran's reports of pain in the low back and right knee but no 
significant right hip pain, weakness, stiffness, or swelling.  
The Veteran walked with a slight limp and was limited to walking 
less than five minutes.  An X-ray showed mildly diminished bone 
density but no obvious fracture, dislocation, osseous erosion, or 
soft tissue abnormality.  Range of motion of the right hip was 
110 degrees flexion, 35 degrees abduction, and five degrees 
internal and 35 degrees external rotation.  Range of motion and 
circumference of the right calf was only slightly less than the 
left hip and calf.  The physician diagnosed status post 
intertrochanteric fracture of the right hip with minimal decrease 
in range of motion compared to the opposite hip.  

In a January 2008 letter, a private chiropractor noted that he 
had been treating the Veteran for many years for back and hip 
problems, the latter related to radiating pain from the spine to 
the lower leg.  He noted that a loss of function and pelvic 
deficiencies arose from the fracture in service and led to 
chronic erosion, spurring, and progressive degeneration.  The 
claims file contains some clinical records from the chiropractor 
for treatment in 2007 and 2008.   The file also contains an 
undated letter and treatment records from a neurosurgeon with 
comments pertaining only to the spinal disorder. 

In statements in April 2007, September 2008, March 2009, and 
April 2009, the Veteran noted that he experienced right hip and 
leg pain and had difficulty walking more than short distances or 
up grades or stairs. 

In December 2009, a VA physician noted a review of the claims 
file including the April 2006 X-ray study.  On examination, the 
physician noted that the Veteran's right hip was sore to the 
touch with pain and stiffness but no dislocations, weakness, or 
instability.  The Veteran walked with an antalgic gait and was 
unable to walk more than a few yards.  There were no indications 
of hip impairment such as ankylosis, nonunion, malunion, flail 
joint, or residual fracture.   Range of motion of the right hip 
was 94 degrees flexion, 20 degrees extension, 30 degrees 
abduction, greater than 15 degrees of external rotation.  The 
Veteran was able to cross his right leg over the left leg.  There 
was additional pain but no additional loss of function on 
repetition.  The physician noted that the combined effects of the 
low back, right hip, and bilateral knee disorders included 
decreased mobility, approximately one week of lost time at work 
in the past year, and moderate impact on activities such as 
shopping, traveling, recreation, and exercise.  

The Board concludes that a rating in excess of 10 percent for 
residuals of an intertrochanteric fracture of the right hip is 
not warranted at any time during the period covered by this 
appeal.  There is no evidence of ankylosis, flail joint, 
nonunion, or malunion of the hip joint or femur.  X-ray studies 
showed that the fracture is completely healed with no indication 
of degenerative arthritis.  Range of motion is greater than 45 
degrees flexion, five degrees extension, and 10 degrees abduction 
with the ability to cross legs and with external rotation greater 
than 15 degrees.  The Veteran does experience right hip pain and 
tenderness but there was no additional loss of function on 
repetitive motion.  The RO assigned a 10 percent rating under 
Diagnostic Code 5255 for impairment of the femur with malunion 
and slight knee or hip disability.  However, examiners have found 
no evidence of malunion or current femur fracture.  

Nevertheless, the Board considered whether a higher rating is 
warranted because of the contribution of the right hip disorder 
to the Veteran's mobility impairment.  The Veteran's other 
mobility-related disabilities are currently rated as 30 percent 
for the left knee prosthesis, 20 percent for the right knee, and 
20 percent for the lumbar spine.   The Board concludes that the 
Veteran's limitations in walking and abnormal gait are 
contemplated by the ratings for the spine and knees and that an 
additional rating of 10 percent, but not greater, is warranted 
for the slightly reduced range of motion and discomfort 
associated with the right hip.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected right hip disorder results 
in a unique disability that is not addressed by the rating 
criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  The Veteran did experience some 
loss of time at work as a consequence of the combined impairment 
from the lumbar spine, bilateral knees, and right hip.  However, 
standing alone, the right hip disability was the least severe.  
With a range of motion only slightly less than normal and without 
supporting pathology, the Board concludes that the right hip 
disability is manifested by pain and stiffness and is adequately 
compensated by the schedular rating.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).
ORDER

An initial rating in excess of 10 percent for residuals of an 
intertrochanteric fracture of the right hip is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


